Citation Nr: 1801638	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing at the RO in June 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is unable to adjudicate the Veteran's claim for service connection for Hodgkin's lymphoma because the Veteran has not been provided an examination for the condition.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017). 

Here, there is competent medical evidence that the Veteran has a diagnosis of Hodgkin's lymphoma.  There are medical records that document the diagnosis by competent medical professionals and ongoing treatment for Hodgkin's lymphoma.

The Veteran has alleged that environmental hazards he experienced in service as well as immunizations he was provided while in service are the cause of his Hodgkin's lymphoma.  The experiences that he cites, including service in Southwest Asia are documented in his personnel record.  Additionally, the Veteran's service treatment records indicate that he underwent multiple vaccinations.  Therefore, evidence establishes an in-service event. 

The Veteran has directly indicated that he believes that these events led to his Hodgkin's lymphoma.  He has testified that his doctor indicated a lot of people with similar experiences have been diagnosed with the same condition.  The Veteran also indicated his independent research supported a causal link.  While, this evidence is not sufficient to establish a causal nexus, it is sufficient to indicate there may be an association between the in-service events and the current diagnosis.  

Finally, the record lacks competent medical evidence to decide the claim.  In particular, there is no documented evidence from a medical professional that indicates whether the Veteran's Hodgkin's lymphoma was or was not, in fact, related to his in-service experiences. 

Therefore, a remand is necessary to afford the Veteran an examination to determine the nature and etiology of his Hodgkin's lymphoma. 

Additionally, the Board notes that the Veteran testified at his hearing that he had provided VA with his internet research that showed a medical link between service experiences like those he experienced, including vaccinations, and the contraction of Hodgkin's lymphoma.  The record does not contain any such submission by the Veteran.  Therefore, upon remand, the Veteran should be notified of the absence of this evidence in the record and be provided an opportunity to provide any such research to be made part of the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file, any outstanding VA records relating to the treatment of the Veteran's Hodgkin's lymphoma. 

2.  Contact the Veteran, and inform him that the internet research that he testified about regarding possible causes of Hodgkin's lymphoma has not been associated with the record.  Provide the Veteran with a reasonable time period to provide any such research that he wishes to be made part of the record.  Associate any submitted evidence with the Veteran's claims file. 

3.  When the above development actions have been accomplished, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and etiology of his Hodgkin's lymphoma.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Hodgkin's lymphoma began in or is related to active service. 

The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's Hodgkin's lymphoma including those made in an October 2012 statement support of the claim, May 2014 VA Form 9, and at the Veteran's June 2016 hearing; as well as any new evidence obtained upon remand.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




